 


109 HR 5033 IH: To permit access to certain information in the Firearms Trace System database.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5033 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Rothman introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To permit access to certain information in the Firearms Trace System database. 
 
 
1.Firearms trace system 
(a)In generalThe Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2295) is amended in title I, under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives, by striking : Provided further, That no funds appropriated under this or any other Act with respect to any fiscal year may be used to disclose part or all of the contents of the Firearms Trace System database and all that follows through section 921(a)(10) of such title):. 
(b)Access to informationThe Attorney General shall provide public access to the Crime Gun Trace Report (both nationally and for individual cities) from the Youth Crime Gun Interdiction Initiative, which is generated using information in the Firearms Trace System database maintained by the Bureau of Alcohol, Tobacco, Firearms and Explosives.  
 
